                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

JAMES LAWRENCE LUKER,                           §
          Plaintiff,                            §
                                                §
vs.                                             §   Civil Action No.: 0:18-00698-MGL
                                                §
ANDREW M. SAUL,                                 §
Acting Commissioner of Social Security,         §
             Defendant.                         §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       This is a Social Security appeal. Pending before the Court is Plaintiff James Lawrence

Luker’s motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in

the amount of $4,567.27. Defendant Andrew M. Saul does not oppose the motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 10th day of October, 2019, in Columbia, South Carolina.

                                                /s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE
